Citation Nr: 1721433	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include asthma and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a skin disability, not including pseudofolliculitis barbae (PFB).

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2009 rating decision, the RO denied service connection for back, skin, neck, and bilateral feet disabilities.  

The Veteran filed an April 2009 claim of entitlement to service connection for a skin disability.  The claim was denied by the RO in September 2009 on the basis that there was no evidence of a current skin disability.  The Veteran filed a December 2012 claim of entitlement to service connection for, in pertinent part pseudofolliculitis barbae (PFB).  The Board, in a prior decision in April 2015, granted service connection for PFB.  The Board has thus captioned the Veteran's claim on appeal on the title page herein as a claim of entitlement to service connection for a skin disability, not including PFB.

In the prior remand in July 2015, the Board noted that the Veteran's April 2009 claim asserted entitlement to service connection for a disability characterized by shortness of breath, pursuant to Clemons v. Shinseki that Board considered his claim to include any COPD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore it has been characterized as above. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system. 


The issues of entitlement to service connection for a skin disability, a cervical spine disability, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of COPD, but not asthma. 

2.  The weight of the competent and credible evidence of record does not show a causal link between the Veteran's current respiratory condition, COPD, and service.


CONCLUSION OF LAW

A respiratory condition to include asthma and COPD was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded this matter in April 2015, and specifically instructed the RO/Appeals Management Office (AMO) obtain VA medical center (VAMC) treatment records from Loma Linda, and to afford the Veteran VA examinations for his claimed conditions.  Loma Linda records were obtained, and the Veteran was given a VA examination for his respiratory condition in June 2015; thus there is substantial compliance with the Board's remand instructions regarding the issue of a respiratory condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
Duties to Notify and Assist

In a correspondence dated in May 2009 prior to the September 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  All identified service treatment records and post service medical records have been associated with the claims file. 

The Veteran was medically evaluated in conjunction with his claim in June 2015.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information in the examination to allow the Board to render an informed decision.  The VA examiner reviewed the claims file and rendered and opinion based on this review.  Thus there is no reason to believe that there is any additional examination information which is still outstanding.  The Board finds the examination of record, to be adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran was afforded the opportunity to testify before a Veterans Law Judge and declined.  Therefore, the duties to notify and assist have been met.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran asserts entitlement to service connection for respiratory condition on the basis that he was exposed to a number of chemicals and fuels during service. 

In January 1971, in a report of medical history in the Veteran's service treatment records (STRs), the Veteran indicated that he had a history of shortness of breath and hay fever.  His service treatment records dated in February 1973 indicate that he was hospitalized for an upper respiratory infection, noted to be influenza.  The remained of his STRS, including the July 1974 separation examination, indicated no trouble with breathing, asthma, or COPD.  

The Veteran's service personnel records include performance evaluations dated for the periods from July 1972 and January 1973 and January 1973 to January 1974 indicating that he received, stored, and issued fuels and oils, and that he dealt with aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia.

In April 2007, the Veteran's private's treatment records from Kaiser note that the Veteran was experiencing no shortness of breath and no wheezing and that he rarely uses inhalers.  The report notes intermittent asthma.  

The Veteran's April 2010 VA medical center (VAMC) treatment records indicate that he used inhalation medication for shortness of breath and wheezing.  His July 2010 VAMC treatment records indicated that his spirometry testing results were consistent with an assessment of chronic obstructive pulmonary disease (COPD).

In his July 2010 Notice of Disagreement, the Veteran stated that he had asthma due to chemical exposure and that he had used an inhaler for at least five to ten years, prescribed for asthma, and that as he had gotten older he needed to use an asthma inhaler for prolonged shortness of breath.  

The Veteran was afforded a VA examination in June 2015.  The examiner noted the Veteran's shortness of breath on his entry service treatment records and that STRs also document a 48-hour hospitalization for influenza in February 1973.  The examiner also noted that at the time of his separation examination the Veteran made no mention of respiratory symptoms.  The examiner stated that although while on active duty, the Veteran's work involved exposure to aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia, that other than when he had influenza, he did not have pulmonary symptoms nor did he seek care for any respiratory condition.  The examiner stated that upon examination the Veteran was vague about the exact timing of his respiratory symptoms but the evidence does not show any diagnosis of treatment for a respiratory condition until around 2008 when his physician at Kaiser diagnosed intermittent asthma.  The examiner further noted that VA Loma Linda physicians have always listed the Veteran as having COPD, never asthma.  Finally, examiner reported that the Veteran has a 20 pack-year history of smoking, that smoking makes his symptoms worse, and that the Veteran had only a mild obstructive defect on the recent June 2015 pulmonary function tests (PTFs). 

Regarding the Veteran's actual respiratory diagnosis, the examiner opined there is no PFT evidence that he has ever had asthma.  The examiner stated that generally asthma or any other allergen-related pulmonary condition is symptomatic at the time of the exposure.  The examiner stated that other than for well-documented influenza, he did not have respiratory symptoms while on active duty.

The examiner noted that exposure to fuels and anhydrous ammonia are well-known to cause acute symptoms such as cough or wheezing or even asthma at the time of exposure, but the Veteran's imaging and PFTs are compatible with mild COPD, the most common cause of which is smoking, a risk which the Veteran has.  Therefore, the examiner concluded with "virtually absolute certainty (and certainly with >50% certainty)" that the Veteran has never had asthma but does have mild COPD, cause by smoking.  

The examiner ultimately opined that Veteran's current respiratory condition did not have its clinical onset during active service nor is it related to any in-service disease, event, or injury, specifically including the Veteran's in-service hospitalization for an upper respiratory infection or his in-service exposure to aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia, even when considering his lay statements as to in-service and post-service symptoms.

In July 2015 statement, the Veteran asserted that his symptoms that he displayed when he was noted to have influenza in service were unrelated to his respiratory symptoms, but that he was on albuterol currently for asthma.  He also stated that he never reported shortness of breath or hay fever on entry into service.

Here, with respect to Hickson element (1), a current disability, the VA examiner confirmed that the Veteran has a diagnosis of COPD, but not asthma.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
Hickson element (1) is accordingly met for the claim, but only in regards to COPD.  

With regard to Hickson element (2), in-service incurrence of disease or injury, service treatment records show that the Veteran suffered a respiratory infection in service diagnosed as influenza.  Furthermore, personnel records confirm that the Veteran was exposed to vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia.  Hickson element (2) is therefore met.

Turning to the Hickson element (3), nexus, the June 2015 VA examiner opined that the Veteran's COPD was caused by smoking and was less likely than not caused by service, including his work with aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia, and his influenza in service.

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current COPD and service, the Board acknowledges that lay persons are competent to testify as to observations.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's COPD and any instance of his military service, to be complex in nature such that specialized medical evidence of nexus is required. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Furthermore, in the Veteran's own reports of the onset of his breathing problems the Veteran noted in his lay statements in August 2010 that he had been using an inhaler starting around five to ten years prior.  His reports of the date of onset were noted to be "vague" by the examiner.  He also has not contended that he has been treated for a respiratory condition continuously since service.  Therefore, the Veteran's claims that his current condition is etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, the June 2015 examination is considered probative and carries significant weight as it is definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached, including the opinion that regardless of when the Veteran's respiratory condition first exactly manifested, that the Veteran's current respiratory condition is COPD which was caused by a long period of smoking and not by service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2016) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a respiratory condition, to include asthma and chronic obstructive pulmonary disease (COPD), is denied.


REMAND

First, regarding the Veteran's claimed bilateral foot disability, the April 2015 remand noted that it was unclear whether the Veteran's documented peripheral vascular disease (PVD) is a cardiovascular disease related to his complaints of leg pain or a cold injury disability related to his complaints of tingling feet.  Upon remand in April 2015, the examiner was instructed to specifically discuss whether the Veteran's PVD is a bilateral foot disability; however this issue was not addressed in his June 2015 VA foot examination.  Therefore a new opinion should be obtained upon remand.  

Next, regarding the Veteran's claimed skin disability; the April 2015 remand noted that Veteran had herpes zoster, lipoma, and moles and tags, reported in VA and private treatment records during the appeal period.  Upon remand in April 2015, the VA examiner was instructed to specifically discuss any herpes zoster, lipoma, or moles and tags, as noted during VA and private treatment records, and address whether they had clinical onset during active service or were related to any in-service disease, event, or injury; however these documented skin disabilities were not addressed in the June 2015 VA skin examination.  Therefore a new opinion should be obtained upon remand.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently).

Finally, regarding the Veteran's claimed cervical spine disability, the April 2015 remand requested that an examiner to opine as to whether it is at least as likely as not the Veteran's cervical spine disability, to include his early osteoarthritis diagnosed during private treatment in 1984, had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service job duties heaving fuel hoses and otherwise managing aviation and vehicle fuels for long periods of time.  The June 2015 VA examiner; however, did not discuss the 1984 records, noting that the Veteran did not display symptoms for 40 years after service.  Therefore a new opinion should be obtained upon remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner for his bilateral foot disability, if any.  All indicated tests and studies should be conducted. The examiner is requested to specifically discuss whether the Veteran's PVD is a bilateral foot disability, and if so, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service exposure to cold weather in Michigan and Alaska, as well as his lay statements as to in-service and post-service symptoms. 

2.  Schedule the Veteran for a VA examination with an appropriate examiner for his skin disability.  All indicated tests and studies should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability, including his dermatitis and eczema found on VA examinations as well as any herpes zoster, lipoma, or moles and tags, as noted during VA and private treatment records, had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service exposure to aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia, as well as his lay statements as to in-service and post-service symptoms. 

The examiner should discuss any skin disability found during the appeal period, except pseudofolliculitis barbae (PFB), even if it is not currently active or has been removed. 

3.  Schedule the Veteran for a VA examination with an appropriate examiner for his cervical spine disability.  All indicated tests and studies should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability, to include his early osteoarthritis diagnosed during private treatment in 1984, had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service job duties heaving fuel hoses and otherwise managing aviation and vehicle fuels for long periods of time, as well as his lay statements as to in-service and post-service symptoms. 

The examiner should also specifically comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's early osteoarthritis of the cervical spine, or any current degenerative arthritis of the cervical spine, was manifested to a compensable degree within one year of separation from service in August 1974.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


